The plaintiff in error assigns error on a judgment overruling his motion for a new trial based on the general grounds only. The defendant in error, hereinafter called the plaintiff, brought suit against the receivers of a railroad company for the negligent killing of a mule. We have carefully read the evidence and the authorities cited by both sides. It is contended for the railroad company that the evidence overcomes the presumption of negligence against it. The plaintiff contends that it does not. Hence, the only question for the court to decide is whether as a matter of law under the facts the case should be reversed. Counsel for both parties call our attention to cases which they argue favor their respective contentions. Under those decisions, the question is close, but we are constrained to hold that the evidence authorized the jury to return a verdict for the plaintiff. This verdict has the approval of the trial court. The evidence favorable to the plaintiff, together with the presumption in his favor, is sufficient to sustain the verdict on the grounds of negligence alleged. We do not deem that it would be of any benefit to anyone concerned to set out the evidence in detail.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                       DECIDED FEBRUARY 15, 1946.